Citation Nr: 1231505	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision which denied service connection for a bilateral hearing loss disability. 

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on the merits.

The Veteran is seeking service connection for a bilateral hearing loss disability, which he contends is due to noise exposure in the service.  The Board observes that the RO has conceded the Veteran was exposed to acoustic trauma while on active duty.  See Rating decision dated December 2, 2009, page 2.  

In general, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In cases where a condition is noted on the entrance examination report, the presumption of sound condition does not apply, and a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2002).  This presumption provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service, taking into account all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the case of a veteran whose preexisting disability increased in severity during service, clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b) (2011).  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran underwent an entrance examination in September 1966. Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO (ANSI) units.  For purposes of comparison, the table below shows the ASA measurements recorded on the September 1966 entrance examination, with the comparable ISO (ANSI) measurements in adjacent parentheses.  

Puretone thresholds, in decibels, were noted as follows: 




HERTZ


1966 exam
500
1000
2000
3000
4000
RIGHT
20 (35)
5 (15)
5 (15)
/
15 (20)
LEFT
25 (40)
15 (25)
15 (25)
/
15 (20)

The Veteran's hearing was again tested in April 1970, and it is not noted whether ASA or ISO (ANSI) units were used in the examination.  Because this test was administered after November 1967, the Board will assume that the results are presented in ISO (ANSI) units.  The Veteran's puretone thresholds, in decibels, were noted as follows:




HERTZ


1970 exam
500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
15
20
15
15
25

The Veteran underwent a separation examination in April 1971. The audiogram examination notes that the results are presented in ISO units.  Puretone thresholds, 

in decibels, were noted as follows:




HERTZ


1971 exam
500
1000
2000
3000
4000
RIGHT
20
20
15
25
/
LEFT
20
20
25
20
/

In November 2009, the Veteran was afforded a VA examination in order to reconcile the etiology of his claimed bilateral hearing loss. Following audiometric testing, the Veteran was diagnosed as having mild to moderate sensorineural hearing loss in both ears.  His puretone thresholds, in decibels, were noted as follows:




HERTZ


2009 exam
500
1000
2000
3000
4000
RIGHT
20
25
45
55
55
LEFT
30
25
30
30
45

Following a claims file review, the November 2009 VA examiner opined that the Veteran's current hearing loss is not related to service because his hearing at entrance and separation were within normal limits.  See VA examination dated November 25, 2009, page 2.  Thereafter, the RO requested an addendum to the 2009 VA examination report based on the examiner's failure to address shifts in hearing acuity during active duty.  In an April 2010 addendum, it was variously noted that inservice audiometric testing: 1) was often administered in noisy environments which were less optimal in comparison to professional testing  conditions and could provide an explanation for shifts in hearing which were described as not a "true loss", and 2) revealed shifts in hearing which represented an actual improvement in acuity. It was also noted that current research did not support the concept of delayed onset of hearing loss and that the Veteran's own hearing loss pattern was not consistent with noise exposure.

The Board notes that the Veteran's entrance examination suggests that he had a left ear hearing loss disability for VA purposes.  At 500 Hertz, he had a pure tone threshold of 40 decibels, after conversion to ISO (ANSI) units.  38 C.F.R. § 3.385.  See STR dated September 15, 1966.  With regard to the right ear, he had pure tone thresholds at 500 Hertz which are well above 20 decibels. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

When VA provides a claimant with a VA examination for the purpose of eliciting evidence, the examination provided must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In short, the Board finds the 2009 and 2010 VA examination report and addendum inadequate in that the  Veteran's apparent hearing loss problems on entrance to service were not addressed. On remand, appropriate action should be taken to obtain another addendum to the November 2009 VA examination report. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his hearing loss.  The RO/AMC should take appropriate steps to secure copies of any such reports identified by the Veteran which are not already in the record on appeal.  The efforts should also be memorialized in the Veteran's VA claims folder.

2. The RO/AMC should forward the claims folder to the audiologist that conducted the November 2009 VA examination, if available, for a supplemental opinion.  If not available, the RO/AMC should schedule the Veteran for a VA audiological examination.  A copy of this Remand and the claims folder must be made available to the examiner for review.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.
 
After reviewing the file, including the body of this Remand and each of the Veteran's hearing examinations, and converting the Veteran's hearing examinations from ASA to ISO (ANSI) units where needed, the examiner should render an opinion as to the following:

(A) Does the Veteran's 1966 entrance examination show that he had preexisting hearing loss of either or both ears upon entrance into active service?  If so, did this disability permanently worsen during active duty?
(B) If the answer is "no" to either question in paragraph (A), is the Veteran's hearing loss of either or both ears  at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include noise exposure?  The term "at least as likely" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for the opinion stated.  In this regard, as discussed above, it is not sufficient for the examiner to note the Veteran had normal hearing at entrance and separation without explaining the significance of this finding in terms of whether there is a relationship between the Veteran's current bilateral hearing loss disability and his period of service.  The examiner should take into account the Veteran's apparent puretone threshold shift while in service, as well as his apparently elevated puretone thresholds shown throughout active duty service.  

2. After the above development is completed, and any other development that may be warranted based on the information or evidence received, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


